DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Response to Amendment/Status of Claims
The amendments filed with the written response received on September 06, 2022 have been considered and an action on the merits follows. Claims 9-15 and 25-28 are withdrawn as being drawn to a non-elected invention (i.e. a process of use of a product).  Thus, claims 9-28 are pending in this application with claims 16-24 to be examined on the merits.   
Election/Restrictions
Claims 9-15 & 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse during a telephone conversation with Brendan O’Dea on 10/29/2021 and in the replies filed on 2/3/2022 & 9/6/2022.
Response to Arguments
Response to Declaration under 37 CFR 1.132 by Ann Carmichael
The Declaration of Ann Carmichael under 37 CFR 1.132 filed September 6, 2022 is insufficient to overcome the rejection of claim 16-24 based upon the 35 USC 103 rejection over Montague (20010025385) in view of Svendsen (4195833), as set forth in the last Office action because:  
1.	The declaration does not establish a nexus between the claimed invention and the commercial success of the product.  Applicant has declared that  “I have routinely run out of stock of my product in connection with unexpected sales demand, and that demand for the product has exceeded the production capacity of my manufacturer”; however, this declaration has not been supported by actual sales numbers.  In fact, the declaration has not provided any sales figures, let alone a providing objective evidence as to a commercial success resulting in any specific market share.  The fact that the declarant “began selling a product under the name ‘Breezy Beech’ having features corresponding to those of the weighted band assembly recited in independent claims 1, 16, 19, and 25, as well as the claims depending therefrom, in the present application (hereafter, “the product” or “my product’)” does not demonstrate commercial success, as required by MPEP 716.03.  Declarant even describes how “Customers were informed that the product was configured for use with an article of headwear, and a sample or illustration of an article of headwear was displayed in connection with sales of the product.”  Thus, declarant has provided evidence that the informing/illustration/displaying (i.e. advertising) of the product was associated with the commercial success of the product.  
Applicant is respectfully reminded that an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  
2.	The declaration describes how the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
	Applicant’s declaration coupled with the five reviews provided by declarant do not provide evidence of a long felt need with objective evidence that an art recognized problem existed in the art for a long period of time without solution.  Applicant is respectfully reminded that a “Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references.”  In this case, declarant has not identified a date of the long felt need, nor provided evidence that other have tried and failed for a long period of time.      
3.	Declarant opines that it would not have been obvious to modify the Montague hat with the exerciser device of Svendsen because Montague already includes the deformable brim 16 that absorbs the wind to prevent it from lifting from the wearer’s head, as well as the adjustable sash 18 that can be tied tightly around the hat to fasten the hat to the wearer’s head and that the weighted device of Svendsen would also prevent the adjustable sash 18 of Montague from being loosened up from around the hat in order to provide ventilation.  However, the examiner respectfully disagrees for the reasons set forth in the Office Action mailed 4/5/2022, as well as those found below.  Declarant is respectfully reminded the standard for determining obviousness is not whether the applicant would find it obvious to combine references to arrive at the claimed invention, rather the standard for determining obviousness is if a person (not all persons) having ordinary skill in the art to which the claimed invention pertains would have found the invention obvious.  The examiner has provided articulated reasoning with rationale underpinning the legal conclusion of obviousness.  See: Office Action mailed 4/5/2022 and the 35 USC 103 rejections set forth below.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Therefore, applicant’s declaration, taken together with the entire record does not support patentability, based by a ponderance of evidence.   
Response to Arguments
Applicant's arguments filed September 06, 2022 have been fully considered but they are not persuasive. 
On page 12, Applicant argues that A Prima Facie Case of Obviousness Has Not Been Presented.  Examiner respectfully disagrees and has previously provided the articulation for a prima facie case of obviousness to the Applicant  stating, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified elongate body of Montague, wherein the elongate body extends at least partially around at least one internal compartment of the weighted band assembly; and at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer, as taught by Svendsen, in order to provide a smooth but flexible band of weights that will conform comfortably to the contours of the head of the wearer (Col.1, Lines 45-48) (Modifying the weight band (18 of Montague) of the article of headwear (10) of Montague. (See Annotated Figure 1, and Paragraphs 0021-0022, 0032 of Montague,) with the weighted band of Svendsen (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen) teaching at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer).
On Page 14, Applicant argues the Claims Are Directed to a Commercially Successful Product, and Applicant argues that the present rejections should fall in view of the commercial success of the product pursuant to the Graham analysis. 
In response to applicants arguments, as shown above, the declaration does not establish a nexus between the claimed invention and the commercial success of the product.  Applicant has declared that  “I have routinely run out of stock of my product in connection with unexpected sales demand, and that demand for the product has exceeded the production capacity of my manufacturer”; however, this declaration has not been supported by actual sales numbers.  In fact, the declaration has not provided any sales figures, let alone a providing objective evidence as to a commercial success resulting in any specific market share.  The fact that the declarant “began selling a product under the name ‘Breezy Beech’ having features corresponding to those of the weighted band assembly recited in independent claims 1, 16, 19, and 25, as well as the claims depending therefrom, in the present application (hereafter, “the product” or “my product’)” does not demonstrate commercial success, as required by MPEP 716.03.  Declarant even describes how “Customers were informed that the product was configured for use with an article of headwear, and a sample or illustration of an article of headwear was displayed in connection with sales of the product.”  Thus, declarant has provided evidence that the informing/illustration/displaying (i.e. advertising) of the product was associated with the commercial success of the product.  
Applicant is respectfully reminded that an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.   
On Page 15, Applicant argues The Proposed Modification Would Change the Principle of Operation of Montague. 
Applicant submits that the proposed modification of the Montague hat with the exerciser device of Svendsen would be redundant to the deformable brim 16 and adjustable sash 18 as features for maintaining the position of the hat on the wearer's head in windy conditions, but the incorporation of the weights of Svendsen in the sash 18 would interfere with the adjustability and function of the sash 18. And as an example, the presence of the weights of Svendsen in the sash 18 of Montague would result in flat weights being loosely and awkwardly disposed about the hat if the sash 18 were to be tied loosely about the hat in fair weather conditions, and would interfere with tying the sash 18 tightly about the band 14 in windy conditions due to the flat/rigid configuration of the weights, in contravention of MPEP 2143.01.
Examiner respectfully disagrees that the adjustable sash 18 of the Montague hat modified to include the configuration of or be replaced with the weights of the headband device of Svendsen would interfere with the operation of the hat of Montague (i.e. it would still be a hat with merely a heavier sash/head band surrounding the hat).  A skilled artisan would readily recognize that an additional mass would help maintain the object (hat) in a desirable position (the user’s head) in order to provide a smooth but flexible band of weights that will conform comfortably to the contours of the head of the wearer (Col.1, Lines 45-48) (Modifying the weight band (18 of Montague) of the article of headwear (10) of Montague. (See Annotated Figure 1, and Paragraphs 0021-0022, 0032 of Montague,) with the weighted band of Svendsen (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen) teaching at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer). 
On Page 16, Applicant argues that Svendsen Is Not Analogous Art.  Applicant respectfully submits that a skilled person seeking to improve on the hat of Montague would not look to the exercise structures/aids for the face, neck, and jaw of Svendsen for solutions to problems in headwear products configured for use in maintaining contact of an article with the head of the wearer in the presence of substantial wind or air resistance. For at least this additional reason, Applicant respectfully submits that the present rejection is improper and requests reconsideration and withdrawal thereof.. 
In response to applicant's argument that Svendsen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the claimed invention is a headwear system to be worn on the user’s head.  Svendsen is drawn to a headband and Montague is drawn to a hat with a sash (i.e. a headband).  Thus, both Svendesn and Montague are analogous art, as they are the same field of endeavor as the Applicant’s headwear system.  Secondly, this article is reasonably pertinent to the particular problem with which the Applicant was concerned, specifically having a hat with a band to be used on the head of the wearer.  Thus, Montague and Svendsen are analogous art to the claimed invention.
Therefore, Examiner respectfully disagrees that a prima facie case of obviousness has not been presented with regard to Montague at least in view of Svendsen, and that Montague alone fails to disclose each and every feature of the claims as acknowledged in the Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 - 24 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. 2001/0025385 A1 to MONTAGUE (herein after "Montague”), in view of United States Patent No. US 4,195,833 to SVENDSEN (herein after "Svendsen”).
As to Claim 16, Montague discloses a weighted headwear system for maintaining contact of an article of headwear (10) with a head of a wearer  

    PNG
    media_image1.png
    836
    1747
    media_image1.png
    Greyscale

( See Figure 1 and Paragraph 0021, 0022, teaching a weighted headwear system (10) for maintaining contact of an article of headwear with a head of a wearer), the system comprising: an article of headwear (10), the article of headwear (10) comprising a crown portion (See Annotated Figure 1) and a brim extending outwardly from the crown portion (See Annotated Figure 1), the article of headwear being devoid of a chin strap (See Annotated Figure 1); and a weighted band assembly secured to the crown portion of the article of headwear (10)  (See Figure 1 and Paragraph 0021, 0022, Montague teaches a weighted band assembly (leather band 18) that is secured to the crown portion of the article of headwear), the weighted band assembly comprising: an elongate body having an article engaging portion and an outer portion (See Figure 1 and Paragraph 0027-0028 of Montague, teaching an elongate body (leather band 18) having an article engaging portion ( the inside of the leather band 18 that engages the band 14) and an outer portion (the outside of the leather band 18 that is visible to the wearer),  the elongate body of the weighted band assembly is secured to the crown portion of the article of headwear to maintain contact of the article with the head of the wearer in the presence of substantial wind or air resistance.  
Montague is silent wherein the elongate body extends at least partially around at least one internal compartment of the weighted band assembly; and at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer.
However, Svendsen teaches a weighted band wherein the elongate body extends at least partially around at least one internal compartment of the weighted band assembly  (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen).; and at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer (See Annotated Figures 1-3,  Figures 4-5, and Col. 2, Lines 55-68 of Svendsen) teaching at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer). 

    PNG
    media_image2.png
    321
    1227
    media_image2.png
    Greyscale

Montague is analogous art to the claimed invention as it relates to wind-resistant headwear; and, Svendsen is analogous art to the claimed invention in that it provides a weighted band with individual flat weights for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified elongate body of Montague, wherein the elongate body extends at least partially around at least one internal compartment of the weighted band assembly; and at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer, as taught by Svendsen, in order to provide a smooth but flexible band of weights that will conform comfortably to the contours of the head of the wearer (Col.1, Lines 45-48) (Modifying the weight band (18 of Montague) of the article of headwear (10) of Montague. (See Annotated Figure 1, and Paragraphs 0021-0022, 0032 of Montague,) with the weighted band of Svendsen (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen) teaching at least one weighted insert positioned in the at least one internal compartment to maintain a force on the article of headwear in a direction of the head of the wearer). 
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 17, Montague/Svendsen disclose the system of claim 16, 
wherein the outer portion of the elongate body is joined to the article engaging portion of the elongate body to form the at least one compartment  (The modified weighted band of Svendsen (See Figure 3 of Svendsen, teaching an outer portion of the elongate body is joined to the article engaging portion of the elongate body to form the at least one compartment). 
As to Claim 18, Montague/Svendsen disclose the system of claim 17, 
wherein the at least one internal compartment comprises a plurality of internal compartments and the at least one weighted insert comprises a plurality of weighted inserts, each weighted insert positioned in a respective compartment of the plurality of internal compartments (See Annotated Figures 3, of Svendsen) 
As to Claim 19,  Montague/Svendsen disclose the system of claim 18, wherein at least one insert of the plurality of weighted inserts is a metal block (See Col. 2, Lines 22-25 of Svendsen, “the non rust encased flat weights and the end fastener being made of plastic or rust free metal”).  
As to Claim 20, Montague/Svendsen disclose the system of claim 16, 
wherein the elongate body has a first end portion and a second end portion, 
the elongate body is wrapped around the crown portion of the article and 
the first end portion is tied with the second end portion (See Annotated Figure 1 of Montague).  
As to Claim 21, Montague disclose a weighted headwear system for maintaining contact of an article of headwear with a head of a wearer (See Annotated Figure 1 and Paragraph 0021, 0022 of Montague, teaching a weighted headwear system (10 including leather band 18) for maintaining contact of an article of headwear with a head of a wearer).

    PNG
    media_image3.png
    606
    1307
    media_image3.png
    Greyscale

 The system comprising: an article of headwear (10), the article of headwear (10) comprising a crown portion (See Annotated Figure 1) and a brim extending outwardly from the crown portion (See Annotated Figure 1); and a weighted band assembly secured to the crown portion of the article of headwear (See Annotated Figure 1 and Paragraphs 0021 & 0027), Montague teaches (an adjustable sash or leather band (18) that is weighted, as it is constructed from leather to keep the headwear secured to the head and wind resistant), the weighted band assembly comprising: an elongate body defining an upper edge (See Annotated Figure 1, of Montague defining an upper edge of (adjustable sash or leather band (18)) and a lower edge (See Annotated Figure 1, of Montague defining an lower edge of (adjustable sash or leather band (18)) and positioned such that the crown portion of the article of headwear extends above the upper edge of the elongate body (See Annotated Figure 1, teaching that the crown portion of the article of headwear extends above the upper edge of the elongate body), the elongate body having a first end portion (See Annotated Figure 1), and a second end portion (See Annotated Figure 1), the elongate body is wrapped around the crown portion of the article and the first end portion is tied with the second end portion to secure the elongate body to the article of headwear (See Annotated Figure 1, teaching the elongate body is wrapped around the crown portion of the article and the first end portion is tied with the second end portion to secure the elongate body to the article of headwear), the elongate body having an article engaging portion and an outer portion (See Figure 1 and Paragraph 0027-0028 of Montague, teaching an elongate body (leather band 18) having an article engaging portion ( the inside of the leather band 18 that engages the band 14) and an outer portion (the outside of the leather band 18 that is visible to the wearer), the elongate body of the weighted band assembly is secured to the crown portion of the article of headwear to maintain contact of the article with the head of the wearer in the presence of substantial wind or air resistance (See Figure 1 and Paragraph 0027-0028 of Montague, “As the weather changes and wind increases, the sash 18 may be more tightly tied around band 14. In this configuration, sash 18 compresses and gathers band 14 to more securely fasten the hat 10, 22, 24 to the wearer's head. Tightening the sash 18 helps prevent wind from blowing hat 10, 22, 24 off the wearer's head”).
 Montague does not disclose wherein the elongate body extends at least partially around a plurality of internal compartments; and a plurality of weighted inserts, each weighted insert positioned in a respective internal compartment of the plurality of internal compartments to maintain a force on the article of headwear in a direction of the head of the wearer.
	However, Svendsen teaches an elongate body which extends at least partially around a plurality of internal compartments (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen); and a plurality of weighted inserts, each weighted insert positioned in a respective internal compartment of the plurality of internal compartments to maintain a force on the article of headwear in a direction of the head of the wearer  (See Annotated Figures 1-3,  Figures 4-5, and Col. 2, Lines 55-68 of Svendsen) teaching a plurality of weighted inserts, each weighted insert positioned in a respective internal compartment of the plurality of internal compartments to maintain a force on the article of headwear in a direction of the head of the wearer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the elongate body of Montague, wherein it extends at least partially around a plurality of internal compartments; and a plurality of weighted inserts, each weighted insert positioned in a respective internal compartment of the plurality of internal compartments to maintain a force on the article of headwear in a direction of the head of the wearer, as taught by Svendsen, in order to provide a smooth but flexible band of weights that will conform comfortably to the contours of the head of the wearer (Col.1, Lines 45-48).
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 22,  Montague/Svendsen disclose the system of claim 21, wherein the outer portion of the elongate body is joined to the article engaging portion of the elongate body to form the plurality of internal compartments (See Annotated Figures 1-3, and Col. 2, Lines 55-68 of Svendsen).
As to Claim 23, Montague/Svendsen disclose the system of claim 21, wherein at least one insert of the plurality of weighted inserts is a metal block (See Col. 2, Lines 22-25 of Svendsen, “the non rust encased flat weights and the end fastener being made of plastic or rust free metal”).    
As to Claim 24, Montague/Svendsen disclose the system of claim 21, wherein the article of headwear is devoid of a chin strap (See Annotated Figure 1 of Montague).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732